DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1, line 7 of “a position” is indefinite because it is unclear if this position is the same as or different than the “first position” of claim 1, line 5. For examination purposes, it is assumed that this limitation should “a second position”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0280604 (Zipory).
1. Zipory discloses a method of deploying a medical device (mechanism 40) comprising providing a deployment handle (handle 400) operably coupled to the medical device (P0238). The deployment handle including a first actuation member (outer surface of control knob 434 which is actuated to slide the control knob 434 between the positions of FIG. 9A-9B and FIG. 9C; alternatively, the combination of the outer surface of knob 434 and spring locking mechanism 462), a second actuation member (knob 432), and a cover (control knob 434) operably coupled to the first actuation member (FIG. 9A-9C; P0248) and disposed over the second actuation member in a first position (FIG. 9A-9B) such that the second actuation member inaccessible (FIG. 9A-9B; P0247). The method includes advancing the medical device to a treatment region (FIG. 11G; P0268). The method includes actuating the first actuation member to transition the cover to a second position (FIG. 9C) where the second actuation member is accessible (FIG. 9C; P0247).
2. Actuating the first actuation member includes rotating the first actuation member about a longitudinal axis of the deployment handle (see actuation of knob 434 by rotation in FIG. 9A; P0243).
3. Actuating the second actuation member includes rotating the second actuation member about a longitudinal axis of the deployment handle (FIG. 9B-9C; P0243-P0244).
4. Actuating the first actuation member causes the cover to translate along a longitudinal axis of the deployment handle to the second position (see actuation of knob 434 by longitudinal translation at FIG. 9A-9B to FIG. 9C).
5. The first actuation member is operably coupled to a constraining sheath (outer tube 94) that surrounds and constrains the medical device in a delivery configuration (see at least partial surrounding at FIG. 6B). Actuating the first actuation member (combination of the outer surface of knob 434 and spring locking mechanism 462) causes concurrent operation of both of the cover and constraining sheath (see “concurrent” operation or operation in conjunction with one another from FIG. 9A and FIG. 9B to FIG. 9C; P0247 and P0251-P0252).
6. The cover and the constraining sheath move in opposing directions during actuation of the first actuation member (see actuation from FIG. 9A to FIG. 9C where the knob 434 translates proximally and the outer tube 94 translates distally).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: this application is a continuing application of each of the references cited on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771